Per Curiam.
Defendant was charged with uttering and publishing a forged instrument. MCLA § 750.249 (Stat Ann 1962 Rev § 28.446). Defendant was convicted by a jury as charged and sentenced to not less than 4 years nor more than 14 years in prison. Defendant appeals and assigns as error the viewing by the jury of a yellow slip attached to the allegedly forged instrument, which was People’s Exhibit No 1.
The yellow slip attached to the check, which was admitted into evidence by the trial judge, was identified by a bank employee as an explanation that is attached to unpaid checks which are returned to the bank’s customer. The yellow slip indicates that the check to which it is attached is being returned unpaid and indicates the reason for doing so. In this case, at the bottom of the slip, appear the words “Cannot locate acct.”
It is true that the check itself was formally admitted into evidence, after being identified by the grocery store owner who cashed it for defendant. The yellow slip which was attached to the check was never formally admitted into evidence. Error in the admission of evidence shall not be grounds for *206reversal unless it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice. MCLA § 769.26 (Stat Ann 1954 Rev §28.1096), GCR 1963, 529.1.
Although defendant alleges error in permitting the jury to view the yellow slip attached to the check, he does not allege prejudice. No objection was made at trial to the presence of the yellow slip on the check or to the jury being allowed to see it. The yellow slip was never referred to in the presentation of the people’s case.
Where a technically erroneous admission of evidence does not tend to implicate the defendant in the crime as charged and the evidence is not necessary to identification purposes, the error is harmless. People v. Parm (1968), 15 Mich App 303. In the present case the yellow slip attached to the check in no way implicated defendant in the crime as charged. The information on the yellow slip, i.e., that the account drawn upon did not exist, was testified to fully by a bank employee based upon his own search of bank records. The forged check was clearly identified by the grocery store owner who cashed it and by defendant. The other evidence of the crime of uttering and publishing a forged instrument by defendant was clear and untainted by the yellow slip.
If it was error to allow the jury to view the yellow slip attached to the check, then the error was harmless.
Affirmed.